—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of the Family Court, Queens County (Schindler, J.), dated December 18, 1995, which, after a hearing, terminated her parental rights and transferred guardianship and custody of the child to the Commissioner of Social Services of the City of New York and Little Flower Children’s Services.
Ordered that the order is affirmed, without costs or disbursements.
The record amply supports the determination of the Family Court that the petitioner, Little Flower Children’s Services, fulfilled its statutory obligation to exercise diligent efforts to strengthen the parent-child relationship (see, Social Services Law § 384-b [7]; Matter of Star Leslie W., 63 NY2d 136). Furthermore, the agency sustained its burden of demonstrating, by clear and convincing evidence, that the mother permanently neglected her child by failing substantially and continuously or repeatedly to maintain contact or plan for the future of the child (see, Matter of Gregory B., 74 NY2d 77). The record also supports the Family Court’s finding that the best interests of the child required permanent termination of the mother’s parental rights and the transfer of custody and guardianship to the petitioner and the Commissioner of Social Services to make her available for adoption. Rosenblatt, J. P., Ritter, McGinity and Luciano, JJ., concur.